t c memo united_states tax_court robert alpert petitioner v commissioner of internal revenue respondent docket no filed date on his form_1040 u s individual_income_tax_return p claimed a nonbusiness_bad_debt deduction of dollar_figure resulting from his transfers of funds to two irrevocable trusts that he had established for the benefit of his two sons he also deducted two losses totaling dollar_figure resulting from an agreement to indemnify his mother for losses she suffered on account of certain unauthorized stock purchases p made on her behalf r disallowed the deductions and determined an accuracy-related_penalty held nonbusiness_bad_debt deduction disallowed for failure to show bona_fide debts and if bona_fide debts a that p was creditor and b if p was creditor that debts were worthless held further no indemnification agreement shown with respect to certain payments other_payments not made in course of trade_or_business therefore loss deduction disallowed held further accuracy-related_penalty sustained yale f goldberg kacie n dillon tim a tarter and kirk a mccarville for petitioner anne w durning and michael r harrel for respondent memorandum findings_of_fact and opinion halpern judge respondent determined a deficiency of dollar_figure in petitioner's federal_income_tax along with an accuracy-related_penalty of dollar_figure the issues for decision are whether petitioner is entitled to a claimed nonbusiness_bad_debt deduction is entitled to claimed loss deductions arising from an indemnification agreement with his mother and is liable for the penalty unless otherwise indicated all section references are to the internal_revenue_code in effect for and all rule references are to the tax_court rules_of_practice and procedure all dollar amounts have been rounded to the nearest dollar respondent subsequently revised his determination and issued form_3610 audit statement and form_5278 statement--income tax changes reducing the deficiency to dollar_figure and the penalty to dollar_figure petitioner bears the burden_of_proof see rule a findings_of_fact petitioner resided in phoenix arizona at the time he filed the petition he is a cash_method calendar_year taxpayer petitioner is a self-described entrepreneur and philanthropist since the 1970s petitioner has been involved in numerous business enterprises including over industrial startups petitioner operates his businesses collectively under the name the alpert companies and he often uses a common set of offices and staff to handle the administrative financial_accounting and other responsibilities associated with his businesses petitioner's family petitioner's father died in date petitioner's mother gladys alpert lives in a condominium apartment in florida owned by petitioner condominium petitioner purchased the condominium from his parents in and he pays the real_estate_taxes condominium association fees and other expenses associated with the property petitioner has not raised the issue of sec_7491 which shifts the burden_of_proof to the commissioner in certain situations we conclude that sec_7491 does not apply here because petitioner has not produced evidence that he has satisfied the preconditions for its application petitioner has two sons roman merker alpert born in and daniel james alpert born in petitioner's brother bruce alpert is disabled petitioner paid his brother's living_expenses from as early as until when their sister sandra shulak became bruce's guardian the trusts in petitioner established two irrevocable trusts collectively trusts one to benefit each of his sons the roman merker alpert trust rat and the daniel james alpert trust dat at that time petitioner was involved in a variety of high-risk businesses and he wanted to ensure that he set_aside sufficient money for his sons' educations the trust agreements for the trusts were substantially the same under the terms of each the trustee was granted authority to appoint a successor trustee by written instrument in the event that a departing trustee failed to appoint a successor the trustee position would by default pass to petitioner's sister ms shulak at all times since the formation of the trusts the trustee of one trust has coincidently been the trustee of the other each trustee has been a friend relative or employee of petitioner's the initial trustee was dr lisa d santos to whom petitioner was engaged twice during the early 1990s in date dr santos resigned from her positions as trustee and appointed dale baker as her successor mr baker had had business dealings with petitioner since the early 1990s and he would later serve as ceo in petitioner's aviation parts company mr baker resigned from his positions as trustee in date at which time he appointed barbara nussbaum a close friend of petitioner's as trustee ms nussbaum resigned her positions as trustee on date she did not at that time however appoint a successor trustee at some point shortly after ms nussbaum's resignation petitioner believing that he had the authority to appoint a successor trustee purported to name bill de arman as trustee of the trusts on date ms nussbaum signed a letter purporting to appoint mark riley petitioner's in-house counsel as trustee of both trusts and mr riley began acting as trustee at that time relations between petitioner and mr riley soured and petitioner terminated mr riley from his in-house counsel position in date following his termination as counsel mr riley continued to act as trustee of the trusts in date ms shulak citing the provision of the trust agreements designating her the successor trustee in the event that a departing trustee fails to name a successor signed an acceptance of appointment asserting that she was trustee as of date days later ms shulak resigned as trustee of both trusts and appointed dennis proctor as trustee mr proctor was another good friend of petitioner's the validity of the various appointments following ms nussbaum's resignation was among the issues in dispute in litigation involving mr riley in petitioner established a third_trust the robert alpert children's trust trust for the benefit of his sons transfers to and from the trusts at some point before petitioner began transferring significant amounts of money to dat and rat by date petitioner had transferred a net total of dollar_figure each to dat and rat between date and date petitioner transferred funds to dat and rat as follows date amount transferred to dat amount transferred to rat date date date date date date date date date date date date date date date date date date date date date date date date total dollar_figure big_number big_number n a big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number n a big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number during that same period the trusts transferred funds to petitioner as follows date amount transferred by dat amount transferred by rat date date date date date date date date date date date date date date date date date date date date date date date date date date total dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number n a big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number n a big_number big_number big_number big_number big_number big_number after date petitioner continued to transfer funds to or on behalf of dat and rat between and petitioner transferred more than dollar_figure to each of the trusts for legal fees and related expenses petitioner continued to expend funds on behalf of the trusts up to the date of the trial in this case and he testified that he anticipated that he would continue to do so in petitioner transferred dollar_figure to dat to purchase a house in which daniel would live the promissory notes in date petitioner and mr baker as trustee for rat prepared a promissory note dated date claiming to document a loan from petitioner to rat of dollar_figure payable on or before date that note was never executed and petitioner's records indicate that no transfer of funds occurred on that day petitioner and mr baker prepared another promissory note dated date documenting a loan from petitioner to rat of dollar_figure payable on or before date that note was not executed though petitioner did transfer that amount of funds to rat a year later on date ms nussbaum as trustee for dat signed a promissory note claiming to document a loan from petitioner to dat the note called for a loan of dollar_figure with interest accruing pincite annually the balance due on or before date by the terms of the note the loan was collateralized by big_number shares of telephones de mexico s a de c v telmex common_stock and big_number shares of u s delivery systems inc common_stock on date ms nussbaum sold the big_number shares of telmex common_stock and on date she sold big_number shares of corporate express inc formerly u s delivery systems inc also on date ms nussbaum as trustee for rat signed a similar note providing for a loan from petitioner to rat of dollar_figure and bearing the same interest rate payment terms and collateral as the dat note the collateral was similarly sold no funds were actually transferred to either dat or rat in connection with the promissory notes rather the amounts stated as transferred approximated the net funds petitioner had previously advanced to each trust as of date the riley litigation in mr riley acting as trustee on behalf of dat and rat filed a lawsuit against petitioner in the harris county texas probate_court probate_court among other allegations the complaint alleges that mr riley was the proper trustee of the trusts that petitioner had interfered with mr riley's carrying out his duties as trustee that the loans at issue in the present case were in reality gifts and that petitioner had breached certain fiduciary duties he allegedly owed to the beneficiaries of the trusts petitioner denied those allegations in the years that followed litigation over the trusts continued between mr riley and petitioner in both the probate_court and in the u s district_court for the southern district of texas during an date deposition in connection with the riley litigation petitioner testified that he had assigned the debts to the trust in the spring of or in order to satisfy obligations he owed to the trust the probate_court litigation ultimately went to trial and in date the probate_court entered judgments in favor of mr riley among its holdings the probate_court found that mr riley was properly the trustee of dat and rat and it issued judgments for damages against petitioner in favor of the trusts petitioner appealed the decision and in date the judgments were stayed pending appeal on appeal the court_of_appeals of texas reversed the judgments against petitioner reversed the decision affirming mr riley as trustee and remanded the case to probate_court to resolve certain issues in the probate_court entered final judgments in favor of dat and rat and against mr riley awarding dat and rat damages interest and attorney's_fees against mr riley a second appeal followed which resulted in yet again a remand for further proceedings a memorandum opinion of the court_of_appeals of texas summarizes the then-foregoing litigation riley v alpert no 00430-cv wl tex app date the trusts' assets following the probate court's initial judgment against petitioner in mr riley caused dat and rat to disburse a total of dollar_figure and dollar_figure respectively to various third parties in date mr riley's attorney provided an accounting of the trusts' assets as of date to petitioner's attorney according to the accounting as of date dat owned assets totaling dollar_figure consisting of dollar_figure in cash investments totaling dollar_figure receivables of dollar_figure from the trust and the value of the judgment against petitioner plus interest of dollar_figure mr riley's attorney valued rat's total assets as of date at dollar_figure consisting of dollar_figure in cash investments totaling dollar_figure receivables from dat and the trust of dollar_figure and dollar_figure respectively and the value of the judgment against petitioner plus interest of dollar_figure aviation sales co petitioner was the founder and senior board member of aviation sales co avs a company publicly traded on the new york stock exchange beginning in in petitioner's parents purchased big_number shares of avs during the company's initial_public_offering after the death of petitioner's father in petitioner had trading authority over his mother's brokerage accounts between and mrs alpert acquired tens of thousands of shares of avs and by the end of mrs alpert owned approximately big_number shares of avs stock it is unclear from the record whether petitioner or mrs alpert authorized those purchases with the exception of approximately big_number shares she acquired in date mrs alpert sold all of those shares in on her federal_income_tax return mrs alpert reported a loss on the sale of those shares of dollar_figure during may and date petitioner acting without his mother's knowledge purchased for her in her brokerage account an additional big_number certain documents in the record refer to timco aviation services inc the name of the successor to avs following a major reorganization in for clarity we will use the term avs to refer to shares of the company both before and after the name change avs shares at a cost of dollar_figure the share price of avs declined precipitously in the months that followed and when mrs alpert learned of petitioner's purchases in early she was upset that he had depleted her assets and threatened to sue him for engaging in the unauthorized purchases in date petitioner orally promised his mother that he would cover any losses she incurred if her avs shares were sold at a loss in exchange she agreed that he would share in half of any profits if the shares were sold at a gain those promises were memorialized in a letter dated date from petitioner to his mother in the letter petitioner admits that in an effort to support the falling stock price of avs i caused your brokerage account to purchase big_number avs shares in may and june of in pertinent part he continues in date i orally agreed to indemnify you and your estate for any losses that you would suffer from my actions and you agreed to share equally any gains in excess of the purchase_price once the shares were sold in the fourth quarter of you indicated that you were quite upset that i caused these purchases without advising you and that it depleted the overwhelming majority of your net_worth you indicated that your friends and advisors have suggested that you file a in his correspondence with both mrs alpert and the internal_revenue_service petitioner claims to have purchased big_number shares in a review of mrs alpert's account statements however shows that two transactions involving a total of big_number shares were canceled the correct number of avs shares acquired during that period then was big_number lawsuit against me for undertaking the unauthorized purchase of avs shares as part of my efforts to support the stock i am documenting our oral agreement consistent with my commitment to you to indemnify you for any losses of principal that you have or will suffer i agree to the following on your behalf in service of my indemnification i will pay all expenses related to your condominium lease i will pay all expenses related to care maintenance and the remodeling of the condominium that you are contemplating as part of this obligation i have paid margin amounts on your brokerage accounts i will pay your income_tax and your professional tax preparation fees i will fund your personal cash requirements in your sole discretion subject_to my availability of cash not to exceed dollar_figure per year i will pay the expenses and purchases you direct me to pay on behalf of bruce alpert i am sorry i invested so much of your capital irresponsibly to support avs and most importantly i am sorry for the discomfort i have caused you in mrs alpert sold her remaining avs shares at a loss of dollar_figure of that loss dollar_figure was attributable to shares purchased in while the remaining dollar_figure was attributable to shares purchased in upon the sale of mrs alpert's avs shares petitioner's office sent mrs alpert a series of letters informing her that petitioner had fulfilled his obligation to indemnify her for her losses the letters asserted that petitioner's payment of mrs alpert's and bruce alpert's living_expenses sufficiently covered mrs alpert's losses on avs stock sold in and that determination was based on a list of expenditures compiled by petitioner's employees detailing expenses paid_by petitioner for the benefit of mrs alpert and bruce alpert the list included expenses paid as early as and included costs incurred in connection with the condominium including quarterly maintenance fees annual property taxes special_assessments insurance and kitchen remodeling after petitioner continued to pay both the expenses associated with the condominium and bruce alpert's living_expenses petitioner's tax_return petitioner filed a form_1040 u s individual_income_tax_return for in date petitioner's form_1040 was prepared by allison elliott of perkins company p c an accounting firm based in portland oregon who received petitioner's financial records from his bookkeepers on a schedule d capital_gains_and_losses attached to his form_1040 petitioner reported among other items a short-term_capital_loss of dollar_figure that loss reflected a nonbusiness_bad_debt deduction on account of worthless debts owed him by dat and rat he also reported two short-term_capital_losses similarly identified as indemnification payment to g alpert loss on timco st of dollar_figure and dollar_figure dollar_figure in total petitioner's previous returns on a schedule e supplemental income and loss attached to each of petitioner's and form sec_1040 he reported the condominium as a rental property for each year he reported no rental income from the condominium but claimed a loss based on expenses for mortgage interest taxes and depreciation for each of those years petitioner checked no in box on schedule e which asks for each rental real_estate property listed on line did you or your family use it during the tax_year for personal purposes for more than the greater of days or of the total days rented at fair rental value on schedule d attached to petitioner' sec_2001 form_1040 he reported a short-term_capital_loss for indemnification avs loss - gladys of dollar_figure on schedule d attached to his form_1040 he reported a short-term_capital_loss for g alpert indemnification of dollar_figure examination and petition respondent's examination of petitioner's return followed and petitioner timely petitioned the court to redetermine the deficiency and penalty determined by respondent i introduction opinion on his form_1040 petitioner claimed a nonbusiness_bad_debt deduction of dollar_figure resulting from funds he transferred to the trusts he also claimed a deduction for two losses totaling dollar_figure resulting from an agreement to indemnify his mother for losses she had suffered on account of certain unauthorized stock purchases he made on her behalf we note at the outset that the transactions in question must be viewed in the light of the fact that many of the parties to these transactions with petitioner are related to him or are under his control petitioner the maker of the claimed loans was the settlor of the trusts to which the transfers were made the trustees at the time of the various transfers were petitioner's friends close acquaintances employees or business partners and the beneficiaries of the trusts were petitioner's sons the indemnification losses are based on an agreement between petitioner and his mother accordingly we subject the transactions to careful scrutiny see eg 18_tc_780 i ntra- family transactions are subject_to rigid scrutiny aff'd 205_f2d_353 2d cir see also goldstein v commissioner tcmemo_1980_273 wl applying heightened scrutiny to determine validity of loans between taxpayers and trusts established for benefit of taxpayers' children ii bad_debt deduction a introduction on brief petitioner increases the amount that in he claims he suffered as a bad_debt on account of his claimed loans to dat and rat petitioner increases his claim from the dollar_figure shown on his return to dollar_figure sec_166 allows a deduction for bad_debts in the case of an individual nonbusiness bad_debts that become worthless during the year may be deducted but only as short-term_capital_losses see sec_166 to qualify for a deduction for a worthless_debt a taxpayer must show that he and his alleged debtor intended to create a debtor-creditor relationship that a genuine debt in fact existed and that the debt became worthless within the tax_year 54_tc_239 see also sec_1_166-1 income_tax regs respondent argues that petitioner is not entitled to the deduction because petitioner has not established that the transfers were bona_fide debts and even if the transfers were bona_fide debts petitioner has not established a that he was the debt holder in and b even if he was that the debts became worthless during b bona_fide debt respondent does not dispute that the claimed transfers between petitioner and dat or rat actually took place he disagrees however with petitioner's characterization of those transfers as loans the regulations make clear only a bona_fide debt qualifies for purposes of sec_166 a bona_fide debt is a debt which arises from a debtor-creditor relationship based upon a valid and enforceable obligation to pay a fixed or determinable sum of money sec_1 c income_tax regs as we have said the taxpayer must show that there existed at the time of the transaction a real expectation of repayment and an intent to enforce collection of the indebtedness andrew v commissioner t c pincite whether a bona_fide debtor-creditor relationship exists is a question of fact to be determined upon a consideration of all the pertinent facts in the case 54_tc_905 factors indicative of a bona_fide debt include whether evidence_of_indebtedness exists any security is requested there has been a demand for repayment the parties' records reflect the transaction as a loan any payments have been made and any interest was charged see eg sundby v commissioner tcmemo_2003_204 wl at in summary the key question is was there a genuine intention to create a debt with a reasonable expectation of repayment and did that intention comport with the economic reality of creating a debtor-creditor relationship 61_tc_367 see also herrera v commissioner tcmemo_2012_308 at aff'd 544_fedappx_592 5th cir on the basis of the evidence before the court we cannot conclude that the transfers were bona_fide loans the claimed loans are evidenced by only two promissory notes executed by the then trustee ms nussbaum in of dollar_figure dat and dollar_figure rat petitioner's records show however that no actual transfers of funds occurred in conjunction with those notes rather the notes merely reflected cumulative funds petitioner had transferred to the trusts as of the date of the notes moreover the execution of a note does not necessarily establish the existence of a bona_fide debt 12_tc_1158 aff'd 192_f2d_391 2d cir per curiam no notes or other documentation was issued with respect to petitioner's post-date transfers to the trusts petitioner claims those transfers which total dollar_figure to dat and dollar_figure to rat were authorized under a revolving line of credit he extended to the trustee of the two trusts neither petitioner his employees nor the trustees created documents in support of the purported line of credit we are thus unable to determine what the repayment terms may have been what if any interest was charged whether the loans were secured or any other details that would aid our analysis the absence of provisions for security_interest and a fixed repayment date weigh against finding a bona_fide loan see 125_tc_72 aff'd in part rev'd in part on another issue and remanded 230_fedappx_526 6th cir estate of rosen v commissioner tcmemo_2006_115 wl at petitioner's records indicate that the trusts did not follow any specific repayment schedule despite having received millions of dollars from petitioner both trusts failed to make a single payment in in rat made four payments totaling dollar_figure while dat made only three payments totaling dollar_figure and in the trusts made one payment each both in the amount of dollar_figure when the trusts failed to pay however petitioner did not make demand for repayment accelerate payment which would have been permitted under the date notes or take legal action against the trusts nor during the same period did the trustee seek a postponement from petitioner such conduct weighs against a finding of a bona_fide debt see eg davidson v commissioner t c memo failure to institute legal action to collect is factor indicative of gift rather than loan given that the beneficiaries of the trusts were the natural objects of petitioner's affection the lack of any written_agreement with respect to the majority of the transfers and the lack of any evident plan of repayment we cannot conclude that the transfers from petitioner to the trusts represented bona_fide loans accordingly petitioner may not claim a sec_166 nonbusiness_bad_debt deduction for the sake of completeness we will continue and address respondent's alternative arguments in support of his disallowance of any bad_debt deduction c assignment of loans even if we were to find that the transfers in question represented bona_fide indebtedness petitioner has failed to establish that he was the creditor in in order to claim a bad_debt deduction the taxpayer must be the creditor on the loan for which the deduction is claimed see eg 5_tc_482 a taxpayer is not entitled to deduct from gross_income any part of a worthless_debt to some one other than the taxpayer aff'd 156_f2d_591 2d cir see also sec_1_166-1 income_tax regs sec_166 provides that a deduction shall be allowed in respect of bad_debts owed to the taxpayer as we have found during an date deposition in connection with the riley litigation petitioner testified that he had assigned the debts to the trust in the spring of or in order to satisfy obligations he owed to the trust at trial petitioner did not deny that he had assigned the debts but he testified that the assignment was reversed shortly after the deposition because the validity of the loans had been challenged in the riley litigation he continued that in substitution he satisfied his obligation to the trust with his own note to that trust petitioner produced no documents evidencing either the assignment or the reversal and substitution bobbie bayless an attorney who represented petitioner during the probate_court litigation testified that she was not aware that any assignment had ever occurred taking petitioner at his word that in or he assigned the debts to the trust but considering the lack of evidence corroborating his testimony that the assignment was undone we cannot conclude that petitioner has proved that he was the owner of any indebtedness from the trusts if there was any in d worthlessness petitioner has likewise failed to show that the debts if there were debts became wholly worthless in as stated supra an individual's nonbusiness bad_debts may be deducted only as short-term_capital_losses for the year in which they become wholly worthless the year a debt becomes worthless is fixed by identifiable events that form the basis of reasonable grounds for abandoning any hope of recovery 109_tc_400 the question of whether a debt actually becomes worthless during a taxable_year is to be determined on the basis of all the facts and circumstances see eg 93_tc_758 aff'd 946_f2d_395 5th cir specifically a taxpayer must prove that the debt had value at the beginning of the taxable_year and that it became worthless during that year 106_tc_184 aff'd in part rev'd in part on other grounds 318_f3d_924 9th cir the taxpayer must show sufficient objective facts from which worthlessness could be concluded mere belief of worthlessness is not sufficient 105_tc_126 among the facts and circumstances considered by courts to determine whether a debt is worthless are the debtor's earning capacity the solvency of the debtor the debtor's refusal to pay actions of the creditor in pursuing collection subsequent dealings between the creditor and debtor and the debtor's lack of assets am offshore inc v commissioner 97_tc_579 no single factor is conclusive id pincite legal action is not required to show worthlessness if surrounding circumstances indicate that a debt is worthless and uncollectible and that any legal action in all likelihood would be futile because the debtor would not be able to satisfy a favorable judgment sec_1_166-2 income_tax regs petitioner claims that the purported loans to dat and rat became worthless following the entry of final judgment in favor of riley in the probate_court case and the consequences that flowed from it specifically petitioner argues that after the probate_court reappointed mr riley as trustee mr riley depleted the assets in the trusts by disburs ing hundreds of thousands of dollars for unauthorized and or personal matters and refused to provide petitioner or his sons with an accounting of the trusts' assets these actions according to petitioner gave rise to the conclusion that there was no hope of recovering any of the outstanding debts the evidence does not support petitioner's conclusion neither dat nor rat became insolvent during while the evidence does show that following entry of judgment in the probate_court case mr riley disbursed funds totaling dollar_figure and dollar_figure from bank accounts held by dat and rat respectively those disbursements did not represent the totals of the trusts' assets statements for those accounts indicate that on date dat had a cash balance of dollar_figure and rat had a cash balance of dollar_figure further according to the accounting provided by mr riley's counsel to ms bayless on date a full six months before petitioner filed his return both trusts held significant assets on date in addition to the bank accounts each trust held investments and receivables worth over dollar_figure the accounting for each trust also shows a judgment against petitioner of dollar_figure including interest against which petitioner could have offset the debts owed to him not listed on the accounting was daniel's house which dat purchased with a dollar_figure transfer from petitioner in nor does the adverse judgment in the riley litigation according to which mr riley was found to be the proper trustee of dat and rat support petitioner's claim that there was no longer any prospect of recovery after the entry of judgment in the probate_court case petitioner continued to advance funds to the trusts in pursuit of litigation against mr riley and other parties involved in the trust litigation he also appealed the judgment of the probate_court ultimately resulting in mr riley's removal as trustee and the appointment of petitioner's long-time employee linda stanley a trustee arguably more amenable to repaying the loans petitioner claims on brief that his continued financing of the trusts' legal fees was merely striking 'a middle course between optimism and pessimism' and should not be interpreted as evidence that a reasonable_prospect_of_recovery existed given the significant amount owed petitioner contends it was petitioner's sound business judgment to nonetheless protect his interests notwithstanding the existence of facts that rendered the debts worthless almost beyond peradventure petitioner's argument is unbelievable on its face we do not find it credible that petitioner would have advanced tens of thousands of dollars to fund years of litigation if he believed the debts had been rendered worthless more importantly the proper inquiry in this case is not whether petitioner acted reasonably in his recovery efforts but whether sufficient objective facts show that the debt became worthless during the year in question here the facts do not support such a determination that litigation apparently continues today see riley v alpert no 00430-cv wl tex app date the evidence shows that both dat and rat held substantial assets at the conclusion of the tax_year petitioner's pursuit of further litigation both in and beyond and to this point his qualified success on appeal indicate that a reasonable_prospect_of_recovery existed in petitioner has failed to satisfy his burden of showing that the debts became wholly worthless in accordingly respondent's disallowance of the deduction is sustained on that ground iii indemnification agreement a introduction sec_165 allows a deduction for losses sustained within the taxable_year and not compensated for by insurance in the case of an individual the losses deductible under sec_165 are limited to losses_incurred in a trade_or_business losses_incurred in any transaction entered into for profit though not connected with a trade_or_business and losses of property not connected with a trade_or_business or a transaction entered into for profit if such losses arise from fire storm shipwreck or other_casualty or from theft sec_165 petitioner alleges that he entered into an oral agreement with his parents to indemnify them against losses that they might sustain on their purchase of avs stock according to petitioner under the terms of that agreement if the stock declined and was sold at a loss petitioner would reimburse his parents for that loss and in consideration for that indemnification petitioner would be entitled to receive one half of any gains should the stock be sold for a profit in mrs alpert incurred a loss of dollar_figure on the sale of avs shares acquired between and in mrs alpert sold her remaining avs shares at a loss of dollar_figure of which dollar_figure was attributable to shares acquired before and dollar_figure was attributable to shares acquired in may or date on his schedule d petitioner claimed short-term_capital_losses of dollar_figure and dollar_figure in connection with the purported indemnification agreement petitioner argues that expenses he paid on behalf of his mother and brother between and were paid in fulfillment of the purported agreement and entitle him to deduct those expenses as trade_or_business losses on his tax_return petitioner does not argue that and we do not consider whether the expenses were incurred in connection with a nonbusiness transaction entered into for profit and are for that reason deductible under sec_165 we consider only petitioner's argument that he is entitled to deduct a trade_or_business loss as discussed in greater detail below petitioner's interpretation of the facts is unsupported by credible_evidence petitioner has failed to show that he promised to indemnify mrs alpert for any losses on any stock purchased before date with respect to petitioner's agreement to indemnify mrs alpert for losses on the year unauthorized stock purchases petitioner has failed to show that the losses were incurred in connection with a trade_or_business accordingly we sustain respondent's disallowance of the deductions b whether an indemnification agreement exists with respect to avs shares purchased before at trial and on brief petitioner claimed or claims that he and his father orally entered into the indemnification agreement regarding the purchase of avs stock during the company's initial_public_offering and that that agreement also extended to all subsequent purchases by his parents of avs stock including the stock he caused mrs albert to acquire in petitioner has offered no other evidence or documentation to support his testimony regarding the pre-2000 avs purchases and we do not find that testimony credible because petitioner's failure to establish that the losses were incurred in connection with a trade_or_business is sufficient ground to deny the deductions in their entirety we need not address the issues of timing the accuracy of petitioner's claimed expenditures or petitioner's continued payment of his mother's and brother's living_expenses after satisfying his claimed obligations there is of course evidence besides petitioner's testimony of his promise to indemnify his mother against losses on the avs shares he purchased for her in in the january letter petitioner apologized to his mother for having undertaken the may and june purchases and promised to indemnify her for any losses she sustained in connection with those purchases petitioner now claims that he sent that letter merely to reaffirm an ongoing agreement he entered into with his parents at the time of avs' initial_public_offering in the letter however petitioner asserts that he orally agreed in date to indemnify her for any losses and there is no reference to any earlier agreement the letter contains no reference to any purchase of avs shares before and no mention whatsoever of a preexisting indemnification agreement between petitioner and either of his parents given that mrs alpert was threatening legal action against petitioner at the time he wrote the january letter surely petitioner would have made some mention of a preexisting agreement in that letter his failure to do so suggests that such an agreement did not exist similarly during respondent's examination of petitioner's return petitioner's counsel represented in a letter to respondent's appeals officer that in consideration of resolving the unauthorized purchase emphasis added petitioner agreed to indemnify mrs alpert from any losses incurred by way of the stock purchase no mention is made of any prior share purchases or preexisting agreement petitioner's attempt to recast the facts to show an indemnification agreement before is not supported by any credible_evidence petitioner has not demonstrated the existence of an indemnification agreement with respect to the avs shares purchased before date thus he is not entitled to claim a sec_165 deduction in connection with losses_incurred on mrs alpert's sale of those shares dollar_figure attributable to the sales and dollar_figure attributable to the sales c losses not incurred in connection with petitioner's trade_or_business with respect to the loss sustained in connection with mrs alpert's sale in of the avs shares purchased in petitioner is not entitled to a sec_165 deduction because he has not shown that the loss was incurred in connection with his trade_or_business to be engaged in a trade_or_business an individual must be involved in an activity with continuity and regularity and the primary purpose for engaging in the activity must be for income or profit 480_us_23 see also sandoval v commissioner tcmemo_2010_208 wl at petitioner contends that he is entitled to a deduction under sec_165 because his trade_or_business involves acquiring majority ownership positions in distressed companies improving their operations and profitability and taking them public in so doing petitioner seeks out and enlists other investors for the purpose of acquiring these companies this indemnification agreement with his parents was no different petitioner's assertion that the indemnification agreement is part of his trade_or_business is premised on his attempt to recharacterize hi sec_2001 oral and written promises to his mother as aspects of an agreement between himself and both of his parents dating back to as discussed above we reject petitioner's interpretation of events as lacking in credibility and unsupported by the evidence while it may be true that petitioner is engaged in the business of improving the operations of distressed companies the indemnification agreement and the losses stemming therefrom were not incurred in that business the record in this case shows that petitioner orally promised to indemnify mrs alpert for any losses no earlier than date a promise he recorded in his date letter to his mother it is clear from that letter that petitioner entered into the agreement not in the course of his business or as a profit-making endeavor but to protect himself from personal liability after his imprudent and unauthorized investment of his mother's money in petitioner has not demonstrated that his efforts to protect himself from liability for engaging in these transactions was part of his trade_or_business nor can it be said that petitioner's management of his mother's assets constituted part of his trade_or_business following his father's death petitioner had authority to invest the assets of his father's estate for the benefit of his mother he had as well access to his mother's investment accounts petitioner has not offered any evidence that his management of his mother's financial affairs constituted part of his trade_or_business that he received compensation_for doing so or that he acted in any capacity other than that of a supposedly dutiful son put a different way the origin of petitioner's loss was rooted in his personal relationship with his mother and his breach of the trust inherent in that relationship which resulted from his unauthorized stock purchases we believe that it was to repair that rent in his relationship with his mother and perhaps to avoid criminal liability that he agreed to indemnify his mother it was not to make good on the terms of some preexisting joint-venture agreement cf 372_us_39 because petitioner has failed to demonstrate that he entered into the indemnification agreement as part of his trade_or_business he may not claim a sec_165 deduction for the losses he incurred in connection with that agreement therefore we sustain respondent's disallowance of the loss deduction iv sec_6662 penalty sec_6662 and b and provides for an accuracy-related_penalty of of the portion of any underpayment attributable to among other things negligence or intentional disregard of rules or regulations without distinction negligence or any substantial_understatement_of_income_tax the term negligence includes any failure to make a reasonable attempt to comply with the provisions of the code or to exercise ordinary and reasonable care in the preparation of a tax_return see sec_1_6662-3 income_tax regs the term disregard includes any careless reckless or intentional disregard sec_6662 a substantial_understatement_of_income_tax exists for an individual if the amount of the understatement exceeds the greater of of the tax required to be shown on the return or dollar_figure see sec_6662 respondent bears the burden of production with respect to the penalty see sec_7491 and petitioner concedes that respondent has met his burden therefore unless petitioner shows that he is entitled to relief under section c the penalty shall apply see 116_tc_438 sec_6664 provides that the penalty shall not be imposed with respect to any portion of an underpayment if the taxpayer shows that there was reasonable_cause for and that he acted in good_faith with respect to that portion the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of all of the facts and circumstances including the experience knowledge and education of the taxpayer sec_1_6664-4 income_tax regs reliance on the advice of a professional tax adviser does not necessarily demonstrate reasonable_cause and good_faith see id rather reasonable_cause will be found where the taxpayer selects a competent tax adviser supplies the adviser with all relevant information and in a manner consistent with ordinary business care and prudence relies on the adviser's professional judgment as to the taxpayer's tax obligations see 469_us_241 115_tc_43 aff'd 299_f3d_221 3d cir the professional's advice must be based on all pertinent facts and circumstances if the adviser is not versed in the nontax factors mere reliance on the tax adviser may not suffice todd v commissioner tcmemo_2011_123 wl at aff'd 486_fedappx_423 5th cir see also 139_tc_418 aff'd __ fed appx __ wl 4th cir date petitioner argues that his reliance on the advice of his tax adviser satisfies all three elements of the neonatology test but offers very little evidence in support of his argument as we have found petitioner's return was prepared by ms elliott who received petitioner's financial records from his bookkeepers petitioner has not shown that he or his staff provided ms elliott with all the necessary and accurate information to properly prepare his return indeed the abundance of errors inconsistencies and duplicate deductions associated with the claimed loss deductions suggests the contrary petitioner claimed deductions based on the indemnification agreement of dollar_figure on hi sec_2001 return and dollar_figure on his return then deducted those amounts again on his return petitioner claimed deductions for expenses related to his condominium on his tax returns for and he then claimed those amounts again as expenditures related to the indemnification agreement on his return further many expenditures listed by petitioner predate the agreement itself in addition petitioner has not shown what advice if any his return preparer provided regarding the tax treatment of the bad_debts or the indemnification losses or whether he relied on that advice in good_faith sec_1_6664-4 income_tax regs defines advice as any communication setting forth the analysis or conclusion provided to or for the benefit of the taxpayer and on which the taxpayer relies directly or indirectly with respect to the imposition of the sec_6662 accuracy-related_penalty petitioner claims that his return preparer furnished advice and that he relied on that advice but he does not specify the nature or substance of that advice reliance on the mere fact that a certified_public_accountant has prepared a tax_return does not mean that she opined on any or all of the items reported therein neonatology assocs p a v commissioner t c pincite petitioner has failed to establish that he is entitled to relief under sec_6664 therefore we sustain respondent's imposition of the sec_6662 accuracy-related_penalty v conclusion we sustain respondent's adjustments disallowing petitioner's nonbusiness_bad_debt deductions we also sustain respondent's disallowance of petitioner's claimed loss deduction with respect to the indemnification agreement we further sustain respondent's determination of a sec_6662 accuracy-related_penalty decision will be entered for respondent in the reduced amounts
